Citation Nr: 0833729	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The veteran originally applied for service connection for a 
nervous (mental) condition in July 1980.  The claim was later 
characterized as service connection for schizophrenia, and 
was denied on multiple occasions.  In January 2004, the 
veteran filed a claim of service connection for PTSD, which 
has not been previously adjudicated.  Because service 
connection was not previously denied for PTSD, it must be 
considered de novo.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. 
Cir. 1996).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March and August 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in May 2008.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notices were given prior to the 
appealed AOJ decision, dated in November 2004.  The notice in 
compliance with Dingess, however, was issued following the 
AOJ decision.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in May 
2008 and a Supplemental Statement of the Case was issued with 
that notice in May 2008, the Board finds that notice is pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  As 
such, the Board will not remand this case for a medical 
examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for PTSD.  He contends 
that while in service he began to see people and spirits, and 
began hearing voices.  He noted that the commander in charge 
witnessed his mental illness, but assigned the veteran extra 
duties believing he had lied.  The veteran was not sent for 
medical treatment.  The veteran has not contended that he was 
exposed to combat.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The veteran's service medical records (SMRs), including his 
enlistment and separation medical examinations, are devoid of 
any reference to treatment for PTSD or symptoms associated 
with PTSD.  

Post-service treatment records reflect a diagnosis of 
schizophrenia and extensive treatment for the same.  The 
records, however, are devoid of a diagnosis of PTSD.  

Statements dated in 2001-duplicates of those submitted in 
regards to his schizophrenia claim-submitted from the 
veteran's friends and relatives generally indicated that the 
veteran had returned from service changed.  They stated that 
his illness had its onset following service.  No mention was 
made regarding PTSD.  

Upon careful review of the evidence of record, the Board 
finds that the veteran is not entitled to service connection 
for PTSD as he has no current diagnosis of the disability.  
As noted above, the veteran has been diagnosed as having 
schizophrenia, and has undergone extensive treatment for that 
disability.  Service connection for schizophrenia has been 
denied.  There is no evidence of record suggesting that the 
veteran has PTSD.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of PTSD related to the veteran's service, service 
connection must be denied.





ORDER

Service connection for PTSD is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


